UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6037



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN WESLEY FAIRCLOTH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, District
Judge. (CR-95-72-H, CA-98-229-H)


Submitted:   June 15, 2000                 Decided:   August 1, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John Wesley Faircloth, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Faircloth seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000) and his motion for reconsideration.   Although the dis-

trict court entered summary judgment in favor of the Government on

the merits, we find that the motion was not brought within the one-

year period specified by § 2255 and was therefore untimely.     See

United States v. Torres, 211 F.3d 836, 837 (4th Cir. 2000) (holding

that the one-year period commences with this Court’s mandate where

no petition for certiorari is filed). We have reviewed Faircloth’s

alternative arguments regarding the timeliness of his motion and

find them to be without merit.   Accordingly, we deny a certificate

of appealability, deny Faircloth’s motions for appointment of coun-

sel and for preparation of his sentencing transcript at Government

expense, and dismiss the appeal on the ground that it is time-

barred. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2